178 F.2d 663
John V. BOUCHARDv.W. Verne MAUER, doing business as the Mauer Lumber Company, et al.
No. 4012.
United States Court of Appeals Tenth Circuit.
December 14, 1949.

Appeal from the United States District Court for the District of Colorado.
Moynihan-Hughes-Sherman, Montrose, Col., for appellant.
Porter & Carroll, Gunnison, Col., for appellees.
Before PHILLIPS, Chief Judge, and HUXMAN and PICKETT, Circuit Judges.
PER CURIAM.


1
Appeal dismissed December 14, 1949, for failure to prosecute.